Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 04/05/2022.
2.	Claim 1 has been amended.
3.	Claims 2-20 have been added. 
4.	The specification has been amended.
5.	The objection of the specification has been withdrawn due to the amendment of the specification.
6.	The obvious-ness type of double patenting rejection has been withdrawn due to the amendments of the claims.
7.	Claims 1-20 have been rejected.

Response to Arguments
8. 	Applicant's arguments filed on 04/05/2022 with respect to the rejections under pre-AIA  35 U.S.C. 102(a1) of claim 1 have been fully considered but are moot in view of new grounds of rejection.
 (1) Argument: Loh fails to teach “detecting an amount of available network bandwidth”, “calibrating, based on the amount of network bandwidth, at least one page element”, and “displaying the calibrated at least one page element”.
Response (1) The present specification does not recite the above mentioned limitation. 

Examiner’s Notes

9.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recite the limitation  “receiving a request to access a single page application“ detecting an amount of available network bandwidth”, “calibrating, based on the amount of network bandwidth, at least one page element”, and “displaying the calibrated at least one page element”. The above limitations are not supported by the present disclosure. Therefore, claims 1, 8 and 15 and all the dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loh US 20130091204) and further in view of Chang ( US 6848004)
As per claim 1, Loh US 20130091204 discloses A method of development of a customized component in a website, ([0481] [0491] “Socxs technology that creates a web page that is an aggregation of Searches and their results across all social networks, publicly available content and search engines. [0492] `Media Connections` [0493] Socxs Media Connections page is a web page, built dynamically from the relationships in Facebook Social Graph. [0494] `Anything You-Want` [0495] An `Anything-You-Want` page is defined as a hybrid page that is a combination of any the following: [0496] Customized pages and modules [0497] Socxs Search Aggregation [0498] Socxs Social Graph Pages”) [0178] The Socxs Tabs on Facebook are still fully functional and interactive as they would be on the Socxs domain pages. G. Socxs Social and Viral CRM “);receiving, by at least one processor, a request to access a single-page application that implements a support component add-in to a customer relationship management (CRM) even add it to a module on a page all in one action. A module is an area on a page that reflects content from one or more networking platforms. [0179] A new Socxs module type that enables capturing of CRM information about the user, profile, demographic, geographic, promotions, etc. [0180] With media sharing the modules can be shared anywhere on anyone's page whether it's created by the page owner or not, whether on Socxs domain or non-Socxs domain. [0181] These Socxs CRM modules can be critical in building a single unified profile for capturing user data across social networks on any pages they are embedded in. [0335] content of the page and automatically identify the information necessary for Socxs to pull the Stream into Media Gate and even add it to a module on a page all in one action [0515] [0282], the customer relationship management is shown in [0007] Social Network Any website that fosters user community interactions and information sharing that is not limited to conversation exchanges. Some examples, Facebook, Twitter, YouTube, Flickr, Picasa, Digg, RSS, Blogs, Reddit, LinkedIn, Wikipedia, MySpace, iPhone, Android, etc.”) a support component add-inn is shown in [0069] Point, click, drag and drop to add/delete modules and change module placement, layout, and size [0070] Skins: [0071] Simple UI to change the page and module colors [0072] Simple upload to add background image [0194] Socxs technology allows users to share any new module type created by website, the support component add-in including at least one page element configured to: search at least one support article hosted by the CRM website [(0123] Search Collections' [0124] The Socxs technology creates a page that is an aggregation of Searches and their results across all social networks, publicly available content and search engines”) [0133] [0210] [0422] [0491] Socxs technology that creates a web page that is an aggregation of Searches and their results across all social networks, publicly available content and search engines.”) where Socxs page is the CRM website 0178] The Socxs Tabs on Facebook are still fully functional and interactive as they would be on the Socxs domain pages.”). Socxs Social and Viral CRM. [0179] A new Socxs module type that enables capturing of CRM information about the user, profile, demographic, geographic, promotions, etc”) [0181]; 
display a visual representation of at least one featured category of articles available within the CRM website [(0140] i. It's a new representation of search displayed in a Socxs page”) [0155] “One module per screen per load [0156] Instead of displaying the current regular 1024 version all at once, break up the display one module at a time. [0157] Hence, at any point on the screen, there should only be one module displayed”).; [0428] ; 
and contact support for the CRM website[ 0282] Socxs can automatically identify the information necessary for Socxs to pull the Stream into Media Gate and paragraph [0391] [0393] [0395] [0396] [0398] [0400] clearly shows contact support for the CRM website where the Socxs are the CRM website; 
receiving, by the at least one processor, customization instructions, of the protocol, applicable to the at least one page element of the support component add-in to the CRM website [0398] Also, Socxs allows a user to manage streams. As examples, a user can manage stream s by URL, that is the system provides a simple method to add streams into the system. The user specifies only the URL and it is added to the system. In addition, a use can manage stream by bookmarked. A bookmarked enables a user to add streams into the system in real time while browsing on the social network pages.; [0400] Socxs provides a user with the ability to customize her page. As an example, a user can customize a webpage (its layout, skins, content, etc.) In one embodiment, Socxs allows a user to create non-social content modules. In the same or other embodiments, users can point, click, drag, and drop to add/delete modules and change module placement (e.g, move, span, and/or adjust size.) In yet other embodiments, with Socxs a user can used a simple UI to change the page and module colors and a simple upload to add background image and 
generating, by the at least one processor, customized support component add-in code configured to be embedded in the CRM website. [0170] Modules [0171] The Socxs system automatically creates code for every module on the page. [0172] When visitors embed this code into their own website, it'll automatically recreate the module. Loh discloses page element of the support component add in to the CRM website. 
Loh does not specifically disclose. However, in an analogous art Chang US (US 6848004 B1) discloses:
Detecting an amount of available network bandwidth (Chang, Abstract,  provides real time measurement and prediction of bandwidth for adaptive content delivery of rich media according to available user bandwidth. Col 1 lines 35-40, “methods for adaptive delivery of rich media content to a user in a network based on real time bandwidth measurement and prediction, according to available user bandwidth”)
Calibrating based on the amount of network bandwidth at least one page element (Chang, col 5 lines 7-12 :” to perform real time bandwidth measurement and prediction. The client station monitors available user bandwidth and calibrates itself to provide a web browsing experience fine-tuned to each user's capability”);
Displaying the calibrated at least one page element (Abstract, col 3 lines 35-60 “the client station for display and interaction with a user… rich media mechanism to do real time bandwidth measurement and prediction. The delivery station monitors available user bandwidth derived from the client station and calibrates a rich media delivery, fine-tuned to each user capability. In real-time, the client station detects the bandwidth used by the Java applet”).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Chang  with the method of Loh.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to provide a cascading delivery structure for efficient content delivery in the media architecture.
As per claim 2 the rejection of claim 1 is incorporated and further Loh discloses wherein, based on the amount of network bandwidth, the at least one page element comprises a visually-rich representation of the at least one featured category of articles available within the CRM website [0014] [0134] It's a new representation of search displayed in a Socxs page  [0149] [0289] [0428] [0481] .
As per claim 3 the rejection of claim 2 is incorporated and further Loh discloses wherein the visually-rich representation of the at least one featured category of articles available within the CRM website comprises images that represent articles of the at least one featured category of articles. [0034] [0132] [0210] [0290] [0292] .
As per claim 4 the rejection of claim 1 is incorporated and further Loh discloses, wherein, based on the amount of network bandwidth, the at least one page element comprises a text-based representation of the at least one featured category of articles available within the CRM website [0008] [0527] [0457].
As per claim 5 the rejection of claim 1 is incorporated and further Loh discloses wherein the calibrating the at least one page element of the support component add-in to the CRM website is further based on a device type indicated by the request to access the single-page application. [0492]  [0493] Socxs Media Connections page is a web page, built dynamically from the relationships in Facebook Social Graph. [0494] [0495] [0496] [0497] [0498] Socxs Social Graph Pages”) [0178] [0179] A new Socxs module type that enables capturing of CRM information about the user, profile, demographic, geographic, promotions, etc. [0180].
As per claim 6 the rejection of claim 1 is incorporated and further Loh discloses, further comprising: requesting via the support component, based on an interaction with the at least one page element, support for the CRM website; and causing, based on the requesting the support for the CRM website, display of an interactive element, wherein the interactive element is configured to receive feedback regarding the requesting the support. [0023] [0032] [0035] [0134] 
As per claim 7 the rejection of claim 6 is incorporated and further Loh discloses,, further comprising facilitating via the support component, based on the requesting the support for the CRM website, communication between a service agent device and a user device (Abstract, [0002] [0004] [0032] [0035] .
Claims 8-14 are the computer readable medium claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-7 above.
Claims 15-20 are the systems claims corresponding to the method claims 1-4, 6-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-4, 6-7 above.

Conclusion
12. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	Johnson   US 20090244601 [0004] a certain amount of bandwidth may be reserved for each C/M/Y/K image component, and data delivery at the corresponding transfer rate may be guaranteed. [0030] sometimes collectively referred to as a "tandem engine", the frequency of each channel may be calibrated if the frequencies differ among the pixel clocks corresponding to each of the color components. In such embodiments, one or more programmable clock oscillators may be used to allow calibration.

Herz et al US 20070008927 An economic market-based approach further assures allocation of available network resources (i.e., bandwidth and processing) the lowest bandwidth link in the transmission pathway; [0030] 7. Given sufficient caching capability, throughout the course of the transmission pathway, the average bandwidth throughout the transmission pathway; [0031] 8. If continuous bandwidth in the transmission pathway is less than the demand for transmission in real time, the average ratio of transmission size to bandwidth across the transmission pathway where the above constraint holds true; [0032] 9. If continuous bandwidth in the transmission pathway is less than the demand for transmission in real time, the average ratio of transmission size to bandwidth on the slowest link where the above constraint holds true; [0033] 10. If continuous bandwidth in the transmission pathway is less than the demand for transmission in real time, and cache memory capacity is less than the difference there between, the average ratio of transmission size to bandwidth across the transmission pathway where the above constraint holds true

Tarnoff (US 20020161680) discloses: The methods enable a node including a website to efficiently update the information and content of search engines connected to the network. The term "computing platform" is used to signify that one or more computers might be required to support a particular website;  In addition to updating search engine databases and helping to organize a website's contents, RevBot that processes incoming requests from network clients to access website contents using data and content validation protocols; incoming requests from network clients to access website contents without data and content protocols;
interface visualization tools are used to adjust the parameters and show the resulting predictive graph.  

Balthaser US 20120089499 The present invention relates to the method of providing users with the ability to create rich-media applications via the Internet. In a specific embodiment, users may access a host website supplying the ability to create rich-media applications, examine the available product set, and construct a rich-media application on the host website. In a specific embodiment, the host website enables the user to modify an existing rich-media application on the host website. a similar hierarchy for loading rich-media application scenes may be constructed based on the available Internet transmission bandwidth instead of the available CPU cycles.  performed by the edit text effect properties procedure when a user elects to edit text effect property values specific to text in the current scene.

Title: System capability effects on algorithms for network bandwidth measurement, author: G Jin, etal, published on 2003.

Title: NIST Net: a Linux-based network emulation tool, author: M Carson, published on  2003.


 13.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-3696. The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 4:00 P.M (E.T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196